Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 10/17/2017. Claims 1, 8 and 16 are independent claims. Claims 1-20 have been examined and rejected in the current patent application.
Response to Arguments
Applicant presents the following arguments in the August 01, 2022 amendment.
Applicant's arguments with respect to claims 1, 8 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/01/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Monaharan et al. (US 10,452,650 B1, hereinafter Monaharan) in view of Cochrane et al. (US 5,963,934 hereinafter Cochrane), in view of Box et al. (US 2013/0263099 A1, hereinafter Box). 
Regarding independent claim(s) 1, Monaharan discloses a dissimilar query engine configured to translate a query comprising a first query language to a second query language, the dissimilar query engine comprising one or more non-transitory computer-readable storage media having instructions stored thereon that, upon execution by one or more processors, cause the one or more processors to implement (Monaharan discloses query programming languages are programming languages that can be used to make queries in data stores and information systems. Structured Query Language, or SQL, is a special purpose query programming language designed for managed data held in data stores such as relational databases. The memory 520 stores information within the computing system 500. The memory 520 is a 25 computer-readable medium and the storage device 530 is a computer-readable medium/one or more non-transitory (different storage device). That include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected 30 template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client. After receiving the first query 106, the server 108 can generate the second query 110 from the first query 106 and send the second query 110 to the data store 112. The data store 116 can generate query results 116 to be passed back to the user interface 100 for presentation to the user 102. A query engine is a piece of software that sits on top of a database or server and executes queries against data in that database or server to provide answers for users or applications. More specifically, a SQL query engine interprets SQL commands and language to access data in relational systems. Many use SQL query engines for CRUD (create, read, update, delete) operations and enforce data policies that relational data models and database management systems require. To retrieve the data, the query processor accepts, parses, and executes database commands for the data warehouse to forward to an application server. The application server processes the database request and sends it to a web server where the client can access the information via database data tables. A query compiler configured to generate the second query from the first parameter and the selected template after the request handler selects the selected template. In computer science, languages are set of grammatical rules for instructing a computer or computing device to perform specific tasks. When systems receive a query, the request handler first translates that query into parameter bindings to pass to the RVL compiler, which returns generated SQL (dissimilar query engine), (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 17 lines 1-67 and FIG. 1). This reads on the claim concepts of a dissimilar query engine configured to translate a query comprising a first query language to a second query language, the dissimilar query engine comprising one or more non-transitory computer-readable storage media having instructions stored thereon that, upon execution by one or more processors, cause the one or more processors to implement): 
However, Monaharan does not appear to specifically disclose select and retrieve at least a pair of query language configuration scripts from among a plurality of configuration scripts corresponding to a plurality of different query languages, wherein the pair of query language configuration scripts comprises a first configuration script corresponding to the first query language and a second configuration script corresponding to the second query language; translate the first query language to a uniform query language using the first configuration script corresponding to the first query language.
In the same field of endeavor, Cochrane discloses select and retrieve at least a pair of query language configuration scripts from among a plurality of configuration scripts corresponding to a plurality of different query languages (Cochrane discloses One or more scripting language statements are compiled to generate an internal representation. The function foos returns an integer generated from the formula: arg1+(SELECT c1 FROM T1 WHERE arg2 =c2). The intelligent compiler component 100 performs parsing of the SQL-bodied function while parsing a query, (see Cochrane: Col. 5 lines 1-67, Col. 6 lines 1-67 and Col. 7 lines 1-67). Note: SQL is a database language designed for the retrieval and management of data from database. For example, the SQL query: SELECT * FROM retrieve all data from database. This reads on the claim concepts of select and retrieve at least a pair of query language configuration scripts from among a plurality of configuration scripts corresponding to a plurality of different query languages), 
wherein the pair of query language configuration scripts comprises a first configuration script corresponding to the first query language and a second configuration script corresponding to the second query language (Cochrane discloses the intelligent compiler component 100 enables optimal execution of SQL-bodied functions within the context of queries. Note: refers to SQL programming language that requests and retrieves data from database and information systems by sending queries. The SQL CREATE FUNCTION (statements is used to define the database structure) and The SQL query SELECT * FROM (select the attribute based on the condition described by the WHERE clause). The compiled SQL is an internal representation of the query. The query may be represented using other internal representations, such as a query graph model. Note: In a compiler, the source code is translated to object code. A query graph model generated by the intelligent compiler component 100 that corresponds to the compiled SQL statements, (see Cochrane: Col. 9 lines 1-67, Col. 10 lines 1-67, Col. 11 lines 1-67 and Col. 12 lines 1-67). A query graph model generated by the intelligent compiler component 100 that corresponds to the compiled SQL statements. The examiner reads that Cochrane discloses one or more script languages are compiled to generate internal representation. The examiner reads that in order to generate a query graph model that corresponds to the compiler SQL statement for example that can be the user input such as using the SQL type query command lines that can be read as the first configuration script corresponding to the first query language. The internal representations once the user inputs using the SQL language command, the internal representation will generate a response based on the input. The response can be read as a second configuration script corresponding to the second query language. Note: as the specification defines the two types of script language as the reference Cochrane discloses above. This reads on the claim concepts of wherein the pair of query language configuration scripts comprises a first configuration script corresponding to the first query language and a second configuration script corresponding to the second query language);
translate the first query language to a uniform query language using the first configuration script corresponding to the first query language (Cochrane discloses the intelligent compiler component 100 translates the statements into compiled SQL form (SQL scripting language statements), (see Cochrane: Col. 7 lines 1-67, Col. 8 lines 1-67 and Col. 11-14 lines 1-67). This reads on the claim concepts of translate the first query language to a uniform query language using the first configuration script corresponding to the first query language); and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Monaharan in order to have incorporated the SQL select and retrieve, as disclosed by Cochrane, since these systems are directed to the language processor that reads the complete source program written in high-level language as a whole in one go and translates it into an equivalent program in machine language is called a Compiler. languages more are used to write the programs, called source code, as it is very uninteresting work to write a computer program directly in machine code. These source codes need to translate into machine language to be executed because they cannot be executed directly by the computer. A special translator system, a language processor, is used to convert source code into machine language. program by reading the complete source program in one time, which is written in a high-level language. The computer can then interpret this code because it is translated into machine language. It converts the source program to object code (combination of binary numbers) which can be stored and we can run it each time we need to execute the program therefore it eliminates recompilation. At the same time due to the generation of the intermediate file, it takes up a lot of memory as compared to other language processors. Compilation as a whole process is done in the following phases - lexical analyzer, semantic analyzer, syntax analyzer, intermediate code generator, code optimizer, symbol table, and error handle. The SQL interface incorporates into its language SQLBodied functions. A SQL-bodied function is a procedure written by a user in SQL, which can then be used in queries. During compilation of a query, the compiler optimizes the execution of the query. However, the compiler typically ignores SQL-bodied functions. Therefore, the execution of SQL-bodied functions is not optimized in the context of the referencing query. There is a need in the art for improved compilation and execution of SQL-bodied functions within the context of their referencing query. Incorporating the teaching of Cochrane into Monaharan would produce a query is executed in a computer to retrieve data from a relational database stored on a data storage device. One or more scripting language statements are compiled to generate an internal representation. Then, the execution of the scripting language statements is optimized using the generated internal representation, as disclosed by Cochrane, (see Abstract).   
	However, Monaharan and Cochrane does not appear to specifically disclose translate the uniform query language to the second query language using the second configuration script corresponding to the second language.
	In the same field of endeavor, Box discloses translate the uniform query language to the second query language using the second configuration script corresponding to the second language (Box discloses Scripts are often treated as distinct from "programs," which execute independently from
other applications. A common intermediate representation for a data scripting language are provided for an efficient representation of programming constructs in memory (uniform). Note: Query Language refers to any computer programming language that requests and retrieves data from database and information systems by sending queries. The programming constructs of M can also be represented efficiently and directly as semi structured graph data based on one or more abstract syntax trees generated for a given source code received by a compiler, (see Box: Para. 0035-0045). Source code 100 can be compiled by an M compiler 110 including, for instance, an M parser 120 for parsing source code 100 and an M Syntax Tree component 130 for forming M Syntax Trees, which can then be analyzed and transformed to M Graph structures 140. M Graph structures 140 can be compiled or semi-compiled to object code in connection with data intensive applications according to various domain specific uses 150, such as SQL database queries. Note: In a compiler, the source code is translated to object code, (see Box: Para. 0046-0055 and 0131). This reads on the claim concepts of translate the uniform query language to the second query language using the second configuration script corresponding to the second language). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter with SQL select and retrieve of Monaharan and Cochrane in order to have incorporated the Common Intermediate, as disclosed by Box, since these systems are directed to Scripts can also be interpreted from source code or "semi-compiled" to bytecode, or another machine friendly format, which is interpreted. Scripting languages can also be embedded in an application with which they are associated. In one programming context, a developer, i.e., a human being, creates text that defines a source code, a compiler translates the language to a machine friendly format for the given platform. In that context, there are a variety of debugging tools and integrated development environments (IDEs) available to the developer for writing bug-free text defining the source code. However, in other programming contexts, applications or the machines themselves can generate code for execution across data stores, involving no human being at code generation time. For instance, an application might generate code automatically to query a certain data store according to dynamic parameters that frequently change and thus are unknown until code generation time. In this and other cases involving machine generated code, the code need not be created or tested in a human friendly "source code" format since a human need not be involved. Accordingly, an efficient, simple and logical technique for generating and testing machine generated code represented directly in machine friendly format is desirable. Query languages and programs are typically developed in native source code without providing intuitive direct access to intermediate object code surfaces. For instance, transact structured query language (T-SQL) programming constructs tend to be difficult to comprehend even in native programming language syntax. A compiler is a program that processes a complete program and turns the source code into machine code that can be executed by a computer's processor. language translator is a program which is used to translate an input program written in one programming language into another programming language (output program). Language processor is also called a language translator. A large amount of data is stored in a database, such as when a set of server computers collect large numbers of records, or transactions, of data over long periods of time, other computers and their applications may sometimes desire access to that data or a targeted subset of that data via one or more scripts. The common intermediate representation is for a declarative programming language, such as the M programming language, following a constraint based typing system and an unordered execution model. Incorporating the teaching of Box into Monaharan and Cochrane would produce a common intermediate representation for a data scripting language is provided for efficient representation and direct specification of programming constructs in memory, as disclosed by Box, (see Abstract).
Regarding dependent claim(s) 3, the combination of Monaharan, Cochrane and Box discloses the dissimilar query engine as in claims 1. Monaharan further discloses wherein the at least one pair of query language on Configuration scripts is associated with the first query language and the second query language (Monaharan discloses the client is configured to present, to a user, a plurality of user interfaces, each user interface being associated with a template of the plurality of templates; receive, from the user, input to a particular user interfaces; generate the first parameters based on receiving the input; determine that the particular user interface is associated with the selected template; and send the first query to the view gateway responsive to determining that the particular user interface is associated with the selected template. When a user submits his or her input, the first query 106 can be configured to specify an associated template and parameters that are based on the user input. For example, if a user input specifies a change in numeric value (i.e., two hours to three hours), the first query 106 would specify the same template that was used before, but with new parameters (i.e., two to three). The server 108 can receive the first query 106 and generate the second query 110 from the first query 110. In programming, a template is a generic class or other unit of source code that can be used as the basis for unique units of code (Configuration scripts). Query language, a computer programming language used to retrieve information from a database, (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 8 line 1-67, Col. 9 lines 1-67, Col. 17 lines 1-67 and FIG. 1-4). This reads on the claim concepts of wherein the at least one pair of query language on Configuration scripts is associated with the first query language and the second query language). 
Regarding independent claim(s) 16, Monaharan discloses a query system comprising: one or more non-transitory computer-readable storage media having instructions stored thereon; and one or more processors configured to execute the instructions to (Monaharan discloses query programming languages are programming languages that can be used to make queries in data stores and information systems. Structured Query Language, or SQL, is a special-purpose query programming language designed for managed data held in data stores such as relational databases. The memory 520 stores information within the computing system 500. The memory 520 is a 25 computer-readable medium and the storage device 530 is a computer-readable medium/one or more non-transitory (different storage device). That include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected 30 template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client. After receiving the first query 106, the server 108 can generate the second query 110 from the first query 106 and send the second query 110 to the data store 112. The data store 116 can generate query results 116 to be passed back to the user interface 100 for presentation to the user 102. A query engine is a piece of software that sits on top of a database or server and executes queries against data in that database or server to provide answers for users or applications. More specifically, a SQL query engine interprets SQL commands and language to access data in relational systems. Many use SQL query engines for CRUD (create, read, update, delete) operations and enforce data policies that relational data models and database management systems require. To retrieve the data, the query processor accepts, parses, and executes database commands for the data warehouse to forward to an application server. The application server processes the database request and sends it to a web server where the client can access the information via database data tables. A query compiler configured to generate the second query from the first parameter and the selected template after the request handler selects the selected template. In computer science, languages are set of grammatical rules for instructing a computer or computing device to perform specific tasks. When systems receive a query, the request handler first translates that query into parameter bindings to pass to the RVL compiler, which returns generated SQL (dissimilar query engine), (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 17 lines 1-67 and FIG. 1). This reads on the claim concepts of a query system comprising: one or more non-transitory computer-readable storage media having instructions stored thereon; and one or more processors configured to execute the instructions to): 
   However, Monaharan does not appear to specifically disclose select and retrieve at least a pair of query language configuration scripts from among a plurality of configuration scripts corresponding to a plurality of different query languages, wherein the pair of query language configuration scripts comprises a first configuration script corresponding to the first query language and a second configuration script corresponding to the second query language; translate the first query language to a uniform query language using the first configuration script corresponding to the first query language.
In the same field of endeavor, Cochrane discloses select and retrieve at least a pair of query language configuration scripts from among a plurality of configuration scripts corresponding to a plurality of different query languages (Cochrane discloses One or more scripting language statements are compiled to generate an internal representation. The function foos returns an integer generated from the formula: arg1+(SELECT c1 FROM T1 WHERE arg2 =c2). The intelligent compiler component 100 performs parsing of the SQL-bodied function while parsing a query, (see Cochrane: Col. 5 lines 1-67, Col. 6 lines 1-67 and Col. 7 lines 1-67). Note: SQL is a database language designed for the retrieval and management of data from database. For example, the SQL query: SELECT * FROM retrieve all data from database. This reads on the claim concepts select and retrieve at least a pair of query language configuration scripts from among a plurality of configuration scripts corresponding to a plurality of different query languages), 
wherein the pair of query language configuration scripts comprises a first configuration script corresponding to the first query language and a second configuration script corresponding to the second query language (Cochrane discloses the intelligent compiler component 100 enables optimal execution of SQL-bodied functions within the context of queries. Note: refers to SQL programming language that requests and retrieves data from database and information systems by sending queries. The SQL CREATE FUNCTION (statements is used to define the database structure) and The SQL query SELECT * FROM (select the attribute based on the condition described by the WHERE clause). The compiled SQL is an internal representation of the query. The query may be represented using other internal representations, such as a query graph model. Note: In a compiler, the source code is translated to object code. A query graph model generated by the intelligent compiler component 100 that corresponds to the compiled SQL statements, (see Cochrane: Col. 9 lines 1-67, Col. 10 lines 1-67, Col. 11 lines 1-67 and Col. 12 lines 1-67). A query graph model generated by the intelligent compiler component 100 that corresponds to the compiled SQL statements. The examiner reads that Cochrane discloses one or more script languages are compiled to generate internal representation. The examiner reads that in order to generate a query graph model that corresponds to the compiler SQL statement for example that can be the user input such as using the SQL type query command lines that can be read as the first configuration script corresponding to the first query language. The internal representations once the user inputs using the SQL language command, the internal representation will generate a response based on the input. The response can be read as a second configuration script corresponding to the second query language. Note: as the specification defines the two types of script language as the reference Cochrane discloses above. This reads on the claim concepts of wherein the pair of query language configuration scripts comprises a first configuration script corresponding to the first query language and a second configuration script corresponding to the second query language);
translate the first query language to a uniform query language using the first configuration script corresponding to the first query language (Cochrane discloses the intelligent compiler component 100 translates the statements into compiled SQL form (SQL scripting language statements), (see Cochrane: Col. 7 lines 1-67, Col. 8 lines 1-67 and Col. 11-14 lines 1-67). This reads on the claim concepts of translate the first query language to a uniform query language using the first configuration script corresponding to the first query language); and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Monaharan in order to have incorporated the SQL select and retrieve, as disclosed by Cochrane, since these systems are directed to the language processor that reads the complete source program written in high-level language as a whole in one go and translates it into an equivalent program in machine language is called a Compiler. languages more are used to write the programs, called source code, as it is very uninteresting work to write a computer program directly in machine code. These source codes need to translate into machine language to be executed because they cannot be executed directly by the computer. A special translator system, a language processor, is used to convert source code into machine language. program by reading the complete source program in one time, which is written in a high-level language. The computer can then interpret this code because it is translated into machine language. It converts the source program to object code (combination of binary numbers) which can be stored and we can run it each time we need to execute the program therefore it eliminates recompilation. At the same time due to the generation of the intermediate file, it takes up a lot of memory as compared to other language processors. Compilation as a whole process is done in the following phases - lexical analyzer, semantic analyzer, syntax analyzer, intermediate code generator, code optimizer, symbol table, and error handle. The SQL interface incorporates into its language SQLBodied functions. A SQL-bodied function is a procedure written by a user in SQL, which can then be used in queries. During compilation of a query, the compiler optimizes the execution of the query. However, the compiler typically ignores SQL-bodied functions. Therefore, the execution of SQL-bodied functions is not optimized in the context of the referencing query. There is a need in the art for improved compilation and execution of SQL-bodied functions within the context of their referencing query. Incorporating the teaching of Cochrane into Monaharan would produce a query is executed in a computer to retrieve data from a relational database stored on a data storage device. One or more scripting language statements are compiled to generate an internal representation. Then, the execution of the scripting language statements is optimized using the generated internal representation, as disclosed by Cochrane, (see Abstract).
However, Monaharan and Cochrane does not appear to specifically disclose translate the uniform query language to the second query language using the second configuration script corresponding to the second query language.
	In the same field of endeavor, Box discloses translate the uniform query language to the second query language using the second configuration script corresponding to the second query language (Box discloses Scripts are often treated as distinct from "programs," which execute independently from
other applications. A common intermediate representation for a data scripting language are provided for an efficient representation of programming constructs in memory (uniform). Note: Query Language refers to any computer programming language that requests and retrieves data from database and information systems by sending queries. The programming constructs of M can also be represented efficiently and directly as semi structured graph data based on one or more abstract syntax trees generated for a given source code received by a compiler, (see Box: Para. 0035-0045). Source code 100 can be compiled by an M compiler 110 including, for instance, an M parser 120 for parsing source code 100 and an M Syntax Tree component 130 for forming M Syntax Trees, which can then be analyzed and transformed to M Graph structures 140. M Graph structures 140 can be compiled or semi-compiled to object code in connection with data intensive applications according to various domain specific uses 150, such as SQL database queries. Note: In a compiler, the source code is translated to object code, (see Box: Para. 0046-0055 and 0131). This reads on the claim concepts of translate the uniform query language to the second query language using the second configuration script corresponding to the second query language). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter with SQL select and retrieve of Monaharan and Cochrane in order to have incorporated the Common Intermediate, as disclosed by Box, since these systems are directed to Scripts can also be interpreted from source code or "semi-compiled" to bytecode, or another machine friendly format, which is interpreted. Scripting languages can also be embedded in an application with which they are associated. In one programming context, a developer, i.e., a human being, creates text that defines a source code, a compiler translates the language to a machine friendly format for the given platform. In that context, there are a variety of debugging tools and integrated development environments (IDEs) available to the developer for writing bug-free text defining the source code. However, in other programming contexts, applications or the machines themselves can generate code for execution across data stores, involving no human being at code generation time. For instance, an application might generate code automatically to query a certain data store according to dynamic parameters that frequently change and thus are unknown until code generation time. In this and other cases involving machine generated code, the code need not be created or tested in a human friendly "source code" format since a human need not be involved. Accordingly, an efficient, simple and logical technique for generating and testing machine generated code represented directly in machine friendly format is desirable. Query languages and programs are typically developed in native source code without providing intuitive direct access to intermediate object code surfaces. For instance, transact structured query language (T-SQL) programming constructs tend to be difficult to comprehend even in native programming language syntax. A compiler is a program that processes a complete program and turns the source code into machine code that can be executed by a computer's processor. language translator is a program which is used to translate an input program written in one programming language into another programming language (output program). Language processor is also called a language translator. A large amount of data is stored in a database, such as when a set of server computers collect large numbers of records, or transactions, of data over long periods of time, other computers and their applications may sometimes desire access to that data or a targeted subset of that data via one or more scripts. The common intermediate representation is for a declarative programming language, such as the M programming language, following a constraint based typing system and an unordered execution model. Incorporating the teaching of Box into Monaharan and Cochrane would produce a common intermediate representation for a data scripting language is provided for efficient representation and direct specification of programming constructs in memory, as disclosed by Box, (see Abstract).
Regarding dependent claim(s) 18, the combination of Monaharan, Cochrane and Box discloses the query system engine as in claims 16. Monaharan further discloses wherein the at least one pair of query language configuration scripts are associated with a pair of query languages (Monaharan discloses the client is configured to present, to a user, a plurality of user interfaces, each user interface being associated with a template of the plurality of templates; receive, from the user, input to a particular user interfaces; generate the first parameters based on receiving the input; determine that the particular user interface is associated with the selected template; and send the first query to the view gateway responsive to determining that the particular user interface is associated with the selected template. When a user submits his or her input, the first query 106 can be configured to specify an associated template and parameters that are based on the user input. For example, if a user input specifies a change in numeric value (i.e., two hours to three hours), the first query 106 would specify the same template that was used before, but with new parameters (i.e., two to three). The server 108 can receive the first query 106 and generate the second query 110 from the first query 110. In programming, a template is a generic class or other unit of source code that can be used as the basis for unique units of code (Configuration scripts). Query language, a computer programming language used to retrieve information from a database, (see Monaharan: Col. 3 lines 5-67, Col. 4 lines 1-67, Col. 5 lines 1-67, Col. 6 lines 1-67, Col. 7 lines 1-67, Col. 8 line 1-67, Col. 9 lines 1-67, Col. 17 lines 1-67 and FIG. 1-4). This reads on the claim concepts of wherein the at least one pair of query language configuration scripts are associated with a pair of query languages). 
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Monaharan et al. (US 10,452,650 B1, hereinafter Monaharan) in view of Cochrane et al. (US 5,963,934 hereinafter Cochrane), in view of Box et al. (US 2013/0263099 A1, hereinafter Box) and in view of Comi et al. (US 2008/0077560 A1, hereinafter Comi).
Regarding dependent claim(s) 2, the combination of Monaharan, Cochrane and Box discloses the dissimilar query engine as in claim 1. However, the combination of Monaharan, Cochrane and Box do not appear to specifically disclose wherein the configuration script handler is configured to receive an initialization request indicating at least one pair of query languages.
In the same field of endeavor, Cami discloses wherein the configuration script handler is configured to receive an initialization request indicating at least one pair of query languages (Comi discloses in computer programming, a script is a program or sequence of instructions that is interpreted or carried out by another program. software that provides a common application programming interface (API); and/or software development tools that enable user to create programs by selecting services and linking the services with a scripting language. A handler is a routine/function/method which is specialized in a certain type of data or focused on certain special tasks. The data source specific request handler initializes a source specific query (block 920), such as via java method Create and receiving an initial request from the client to the data source, the initial request being written in a first language. The initial request into a corresponding initial request written in the predetermined communications language. Using the initial request as the first query. Query languages, data query languages or database query languages are computer languages used to make queries in databases and information systems (receiving from the data source an instance of a generic request that is specific to the data source, the instance of the generic request providing information about at least one query element that is supported in a data source specific request), which is indicating at least one pair of query languages, (see Comi: Para. 0052-0067, 0072-0086, 0113- 0142, 0151-0179 and 0186-0195). This reads on the claim concepts of wherein the configuration script handler is configured to receive an initialization request indicating at least one pair of query languages).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Monaharan, Cochrane and Box in order to have incorporated the initialization request, as disclosed by Cami, since these systems are directed to Query language (QL) refers to any computer programming language that requests and retrieves data from database and information systems by sending queries. It works on user entered structured and formal programming command-based queries to find and extract data from host databases. Query language is primarily created for creating, accessing and modifying data in and out from a database management system (DBMS). QL requires users to input a structured command that is similar and close to the English language querying construct. For example, the SQL query: SELECT* FROM The customer will retrieve all data from the customer records/table. For starters, you can bring a query engine to your data instead of having to move your data somewhere else. A distributed SQL query engine will allow you to query data from a variety of data sources like Hadoop, AWS S3, NoSQL, MySQL, and more, or data from multiple data sources within a single query. SQL engine is defined as software that recognizes and interprets SQL commands to access a relational database and interrogate data. SQL engine is also commonly referred to as a SQL database engine or a SQL query engine. SQL engines are often proprietary architecture designs that offer unique capabilities for storing and querying data within a relational database system. Each database instance supports various APls, programming languages, partitioning methods, capabilities and more. In order for users to interact with a relational DBMS, their request in a valid query/database language must be translated into a SQL request before the SQL engine can process it. The SQL storage engine writes to and retrieves data from a data warehouse server, often done by converting the data to a compatible format such as a JSON file. To retrieve the data, the query processor accepts, parses, and executes SQL commands for the data warehouse to forward to an application server. The application server processes the SQL request and sends it to a web server where the client can access the information via SQL data tables. The SQL engine processes data in stages. The stages of processing vary based on the client but in general, the first stage of SQL processing begins with the RDBMS parsing a SQL statement via a parse call, to get ready for execution. The statement is separated into a data structure that other routines can process, then there are three checks completed - syntax check, semantic check, and shared pool check. The second step is query optimization. The RDBMS optimizes the query and chooses the best algorithms for searching and sifting through data. Finally, the RDBMS executes the SQL statement by running the query plan. Incorporating the teaching of Cami into Monaharan, Cochrane and Box would produce the interface is operable to receive from the second entity an instance of a generic request that is specific to the second entity, the instance of the generic request providing information about at least one query element that is supported in a second-entity specific request; and convert a first query from the first entity to the second entity into a second query, wherein the second query includes the at least one query element that is supported in the second-entity specific request, as disclosed by Cami, (see Abstract).
Regarding dependent claim(s) 17, the combination of Monaharan, Cochrane and Box discloses the query system as in claim 16. However, the combination of Monaharan, Cochrane and Box do not appear to specifically disclose wherein the one or more processors are configured to receive an initialization request indicating at least one pair of query languages. 
In the same field of endeavor, Cami discloses wherein the one or more processors are configured to receive an initialization request indicating at least one pair of query languages (Comi discloses in computer programming, a script is a program or sequence of instructions that is interpreted or carried out by another program. software that provides a common application programming interface (API); and/or software development tools that enable user to create programs by selecting services and linking the services with a scripting language. The central processor 12 can be any type of microprocessor, such as a PENTIUM processor, made by Intel of Santa Clara, Calif. A CPU interprets the program's instructions and creates the output that you interface with when you're using a computer. A processor is made up of hardware that works together to deliver information, allowing your computer to complete the tasks that you request when you open an application or make changes to a file. A handler is a routine/function/method which is specialized in a certain type of data or focused on certain special tasks. The data source specific request handler initializes a source specific query (block 920), such as via java method Create and receiving an initial request from the client to the data source, the initial request being written in a first language. The initial request into a corresponding initial request written in the predetermined communications language. Using the initial request as the first query. Query languages, data query languages or database query languages are computer languages used to make queries in databases and information systems (receiving from the data source an instance of a generic request that is specific to the data source, the instance of the generic request providing information about at least one query element that is supported in a data source specific request), which is indicating at least one pair of query languages, (see Comi: Para. 0045-0050, 0052-0067, 0072-0086, 0113-0142, 0151-0179 and 0186-0195). This reads on the claim concepts of wherein the one or more processors are configured to receive an initialization request indicating at least one pair of query languages).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Monaharan, Cochrane and Box in order to have incorporated the initialization request, as disclosed by Cami, since these systems are directed to Query language (QL) refers to any computer programming language that requests and retrieves data from database and information systems by sending queries. It works on user entered structured and formal programming command-based queries to find and extract data from host databases. Query language is primarily created for creating, accessing and modifying data in and out from a database management system (DBMS). QL requires users to input a structured command that is similar and close to the English language querying construct. For example, the SQL query: SELECT* FROM The customer will retrieve all data from the customer records/table. For starters, you can bring a query engine to your data instead of having to move your data somewhere else. A distributed SQL query engine will allow you to query data from a variety of data sources like Hadoop, AWS S3, NoSQL, MySQL, and more, or data from multiple data sources within a single query. SQL engine is defined as software that recognizes and interprets SQL commands to access a relational database and interrogate data. SQL engine is also commonly referred to as a SQL database engine or a SQL query engine. SQL engines are often proprietary architecture designs that offer unique capabilities for storing and querying data within a relational database system. Each database instance supports various APls, programming languages, partitioning methods, capabilities and more. In order for users to interact with a relational DBMS, their request in a valid query/database language must be translated into a SQL request before the SQL engine can process it. The SQL storage engine writes to and retrieves data from a data warehouse server, often done by converting the data to a compatible format such as a JSON file. To retrieve the data, the query processor accepts, parses, and executes SQL commands for the data warehouse to forward to an application server. The application server processes the SQL request and sends it to a web server where the client can access the information via SQL data tables. The SQL engine processes data in stages. The stages of processing vary based on the client but in general, the first stage of SQL processing begins with the RDBMS parsing a SQL statement via a parse call, to get ready for execution. The statement is separated into a data structure that other routines can process, then there are three checks completed - syntax check, semantic check, and shared pool check. The second step is query optimization. The RDBMS optimizes the query and chooses the best algorithms for searching and sifting through data. Finally, the RDBMS executes the SQL statement by running the query plan. Incorporating the teaching of Cami into Monaharan, Cochrane and Box would produce the interface is operable to receive from the second entity an instance of a generic request that is specific to the second entity, the instance of the generic request providing information about at least one query element that is supported in a second-entity specific request; and convert a first query from the first entity to the second entity into a second query, wherein the second query includes the at least one query element that is supported in the second-entity specific request, as disclosed by Cami, (see Abstract).
Claims 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Monaharan et al. (US 10,452,650 B1, hereinafter Monaharan) in view of Cochrane et al. (US 5,963,934 hereinafter Cochrane), in view of Box et al. (US 2013/0263099 A1, hereinafter Box) and in view of Nguyen et al. (US 2016/0034529 A1, hereinafter Nguyen). 
Regarding dependent claim(s) 4, the combination of Monaharan, Cochrane and Box discloses the dissimilar query engine as in claim 3. However, the combination of Monaharan, Cochrane and Box do not appear to specifically disclose wherein the configuration script handling is configured to retrieve the at least one pair of query language configuration scripts from a configuration scripts module comprising: a configuration scripts store module configured to store a plurality of query language configuration scripts; and a compiled configuration scripts module configured to store a plurality of pairs of query language configuration scripts.
In the same field of endeavor, Nguyen discloses wherein the configuration script handling is configured to retrieve the at least one pair of query language configuration scripts from a configuration scripts module comprising: a configuration scripts store module configured to store a plurality of query language configuration scripts; and a compiled configuration scripts module configured to store a plurality of pairs of query language configuration scripts (Nguyen discloses query optimization is typically utilized in relational database management systems for purposes of determining the most efficient way to execute a given query by considering different approaches. The optimization module 228 translates and optimizes one query at a time in a pipelined fashion, e.g., while the first query is executing, the second query is being translated and optimized. Query optimization can be performed after queries are submitted by users to a database server. One or more optimizations to the generated code can be performed to produce specialized modular code. The SQL-driven distributed operating system 202 can include a metadata store module 220 that can be configured to retain various information including, for example, data sources and data sinks (e.g., database table definitions), other SQL entities defined by users in the course of using the SQL-driven distributed operating system 202 (e.g., views, functions, etc.), scripts (e.g., scripts including SQL statements). These SQL commands can be issued through the interface 204 and the SQL driven distributed operating system 202 can be configured to provide responses to the SQL commands to the client(s) 210 through the same interface 204. Such responses may include retrieved data, status messages, and/or error messages. The code molding specializes this code for a class of queries. For instance, we may use a generic vector addition with a variable number of operands and compile it in a high-level language. During code molding, the code can be customized for the query at hand. A caching mechanism that allows data items to be scheduled to the same distributed computing system across instances of different queries is utilized. The compiler might choose to make these decisions for any part of the code. A compiler is a computer program that translates computer code written in one programming language into another language. The SQL-driven distributed operating system 202 can include a join module 210 that can be configured to efficiently perform SQL joins. The example system 100 can include at least one data store 110, (see Nguyen: Para. 0028-0056, 0071-0076 and FIG. 2). This reads on the claim concepts of wherein the configuration script handling is configured to retrieve the at least one pair of query language configuration scripts from a configuration scripts module comprising: a configuration scripts store module configured to store a plurality of query language configuration scripts; and a compiled configuration scripts module configured to store a plurality of pairs of query language configuration scripts).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Monaharan, Cochrane and Box in order to have incorporated the code/scripts module, as disclosed by Nguyen, since these systems are directed to code corresponding to the at least one database query can be generated. One or more optimizations to the generated code can be performed to produce specialized modular code. The query engine parses the query, verifies the semantics of the query against the catalog store, and generates the logical query plan that is then optimized by the query optimizer to generate the optimal physical execution plan, based on CPU, 1/0, and network costs to execute the query. Web server is a computer where the web content is stored. Basically web server is used to host the web sites but there exists other web servers also such as gaming, storage, FTP, email etc. Web server respond to the client request in either of the following two ways: Sending the file to the client associated with the requested URL. Generating response by invoking a script and communicating with database. A website is traditionally understood to simply be a combination of static pages. But today, most websites consist of both static and dynamic pages, which makes almost all modern websites. Your computer, or smartphone, or any other device you're browsing with is called a client. The other half of the web equation is called a server because it serves you the data you request. Their communication is called a client-server model, whose main concern is receiving your request and delivering the response back. For example, the database servers can run on various platforms, as can the clients. Designers of web applications use various tools, which affect how the applications work and how they look. Different companies choose different tools. The puzzle pieces that comprise one company's puzzles end up being different from the puzzles of other companies. The client and server for a web application are on different operating systems. The client, for example, can be on a workstation-based operating system, such as Windows XP or UNIX. The server for the application can also be on a workstation-based server, or it can be on an enterprise server. The following figure shows the two-tier connectivity between a workstation-based client and both types of servers. The browser uses Hypertext Transfer Protocol (HTTP) to forward user requests to a second-tier server machine. (HTTP is a communication protocol that the web uses.) The web server on the second tier invokes the local database server to satisfy the data requirements of the application. Two web servers are installed on the middle tier: an HTTP server, such as the HTTP Server, and a web application server, such as WebSphere Application Server. The application server supports the various components that might be running on the middle tier (JSP files, servlets, EJB, and web services). Each of these components performs functions that support client applications. In the WebSphere Application Server environment, a device on tier one, such as a browser, can use HTTP to access the HTTP server on the middle tier. The clients are anything that send requests to the back-end. The back-end is all of the technology required to process the incoming request and generate and send the response to the client. A server is simply a computer that listens for incoming requests. Databases are commonly used on the back-end of web applications. Incorporating the teaching of Nguyen into Monaharan, Cochrane and Box would produce the one or more optimizations can include Just-In- Time (JIT) compilation techniques. Respective portions of the code can be distributed to a plurality of distributed computing systems for execution, wherein each of the distributed computing systems is connected to a portion of the plurality of distributed computing systems. A result for the at least one database query can be provided, as disclosed by Nguyen, (see Abstract).
Regarding dependent claim(s) 5, the combination of Monaharan, Cochrane and Box discloses the dissimilar query engine as in claim 1. However, the combination of Monaharan, Cochrane and Box do not appear to specifically disclose wherein the configuration script handler is configured to transmit to a configuration scripts module a request to retrieve the pair of query language configuration scripts.  
In the same field of endeavor, Nguyen discloses wherein the configuration script handler is configured to transmit to a configuration scripts module a request to retrieve the pair of query language configuration scripts (Nguyen discloses query optimization is typically utilized in relational database management systems for purposes of determining the most efficient way to execute a given query by considering different approaches. Query optimization can be performed after queries are submitted by users to a database server. One or more optimizations to the generated code can be performed to produce specialized modular code. The SQL-driven distributed operating system 202 can include a metadata store module 220 that can be configured to retain various information including, for example, data sources and data sinks (e.g., database table definitions), other SQL entities defined by users in the course of using the SQL-driven distributed operating system 202 (e.g., views, functions, etc.), scripts (e.g., scripts including SQL statements). These SQL commands can be issued through the interface 204 and the SQL driven distributed operating system 202 can be configured to provide responses to the SQL commands to the client(s) 210 through the same interface 204. Such responses may include retrieved data, status messages, and/or error messages. The code molding specializes this code for a class of queries. For instance, we may use a generic vector addition with a variable number of operands and compile it in a high level language. During code molding, the code can be customized for the query at hand. The instructions 424 can also reside, completely or at least partially, within the main memory 404 and/or within the processor 402 during execution thereof by the computer system 400. The instructions 424 can further be transmitted or received over a network 440 via the network interface device 420. Web service provided by the United States Postal Service to locate the proper zip code (this can be done via an HTTP request similar to a browser navigating to the usps.com zip code lookup page), receive the zip code, and return that result. These SQL commands can be issued through the interface 204 and the SQL driven distributed operating system 202 can be configured to provide responses to the SQL commands to the client(s) 210 through the same interface 204. Such responses may include retrieved data, status messages, and/or error messages. The SQL-driven distributed operating system 202 can include a join module 210 that can be configured to efficiently perform SQL joins. A handler is a routine/function/method which is specialized in a certain type of data or focused on certain special tasks. A script is a program or sequence of instructions that is interpreted or carried out by another program. Query language (QL) refers to any computer programming language that requests and retrieves data from database and information systems by sending queries, (see Nguyen: Para. 0028-0056, 0071-0076, 0079-0103 and FIG. 2). This reads on the claim concepts of wherein the configuration script handler is configured to transmit to a configuration scripts module a request to retrieve the pair of query language configuration scripts).
Regarding dependent claim(s) 19, the combination of Monaharan, Cochrane and Box discloses the query system as in claim 16. However, the combination of Monaharan, Cochrane and Box do not appear to specifically disclose wherein the one or more processors are configured to transmit a request to retrieve the at least one pair of query language configuration scripts. 
In the same field of endeavor, Nguyen discloses wherein the one or more processors are configured to transmit a request to retrieve the at least one pair of query language configuration scripts (Nguyen discloses query optimization is typically utilized in relational database management systems for purposes of determining the most efficient way to execute a given query by considering different approaches. Query optimization can be performed after queries are submitted by users to a database server. One or more optimizations to the generated code can be performed to produce specialized modular code. The SQL-driven distributed operating system 202 can include a metadata store module 220 that can be configured to retain various information including, for example, data sources and data sinks (e.g., database table definitions), other SQL entities defined by users in the course of using the SQL-driven distributed operating system 202 (e.g., views, functions, etc.), scripts (e.g., scripts including SQL statements). The programs or applications typically comprise one or more instructions set at various times in various memory and storage devices in the machine and that, when read and executed by one or more processors, cause the machine to perform operations to execute elements. These SQL commands can be issued through the interface 204 and the SQL driven distributed operating system 202 can be configured to provide responses to the SQL commands to the client(s) 210 through the same interface 204. Such responses may include retrieved data, status messages, and/or error messages. The code molding specializes this code for a class of queries. For instance, we may use a generic vector addition with a variable number of operands and compile it in a high level language. During code molding, the code can be customized for the query at hand. The instructions 424 can also reside, completely or at least partially, within the main memory 404 and/or within the processor 402 during execution thereof by the computer system 400. The instructions 424 can further be transmitted or received over a network 440 via the network interface device 420. Web service provided by the United States Postal Service to locate the proper zip code (this can be done via an HTTP request similar to a browser navigating to the usps.com zip code lookup page), receive the zip code, and return that result. These SQL commands can be issued through the interface 204 and the SQLdriven distributed operating system 202 can be configured to provide responses to the SQL commands to the client(s) 210 through the same interface 204. Such responses may include retrieved data, status messages, and/or error messages. The SQL-driven distributed operating system 202 can include a join module 210 that can be configured to efficiently perform SQL joins. A handler is a routine/function/method which is specialized in a certain type of data or focused on certain special tasks. A script is a program or sequence of instructions that is interpreted or carried out by another program. Query language (QL) refers to any computer programming language that requests and retrieves data from database and information systems by sending queries, (see Nguyen: Para. 0028- 0056, 0071-0076, 0079-0103, 0106 and FIG. 2). This reads on the claim concepts of wherein the one or more processors are configured to transmit a request to retrieve the at least one pair of query language configuration scripts).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Monaharan, Cochrane and Box in order to have incorporated the code/scripts module, as disclosed by Nguyen, since these systems are directed to code corresponding to the at least one database query can be generated. One or more optimizations to the generated code can be performed to produce specialized modular code. The query engine parses the query, verifies the semantics of the query against the catalog store, and generates the logical query plan that is then optimized by the query optimizer to generate the optimal physical execution plan, based on CPU, 1/0, and network costs to execute the query. Web server is a computer where the web content is stored. Basically web server is used to host the web sites but there exists other web servers also such as gaming, storage, FTP, email etc. Web server respond to the client request in either of the following two ways: Sending the file to the client associated with the requested URL. Generating response by invoking a script and communicating with database. A website is traditionally understood to simply be a combination of static pages. But today, most websites consist of both static and dynamic pages, which makes almost all modern websites. Your computer, or smartphone, or any other device you're browsing with is called a client. The other half of the web equation is called a server because it serves you the data you request. Their communication is called a client-server model, whose main concern is receiving your request and delivering the response back. For example, the database servers can run on various platforms, as can the clients. Designers of web applications use various tools, which affect how the applications work and how they look. Different companies choose different tools. The puzzle pieces that comprise one company's puzzles end up being different from the puzzles of other companies. The client and server for a web application are on different operating systems. The client, for example, can be on a workstation-based operating system, such as Windows XP or UNIX. The server for the application can also be on a workstation-based server, or it can be on an enterprise server. The following figure shows the two-tier connectivity between a workstation-based client and both types of servers. The browser uses Hypertext Transfer Protocol (HTTP) to forward user requests to a second-tier server machine. (HTTP is a communication protocol that the web uses.) The web server on the second tier invokes the local database server to satisfy the data requirements of the application. Two web servers are installed on the middle tier: an HTTP server, such as the HTTP Server, and a web application server, such as WebSphere Application Server. The application server supports the various components that might be running on the middle tier (JSP files, servlets, EJB, and web services). Each of these components performs functions that support client applications. In the WebSphere Application Server environment, a device on tier one, such as a browser, can use HTTP to access the HTTP server on the middle tier. The clients are anything that send requests to the back-end. The back-end is all of the technology required to process the incoming request and generate and send the response to the client. A server is simply a computer that listens for incoming requests. Databases are commonly used on the back-end of web applications. Incorporating the teaching of Nguyen into Monaharan, Cochrane and Box would produce the one or more optimizations can include Just-In- Time (JIT) compilation techniques. Respective portions of the code can be distributed to a plurality of distributed computing systems for execution, wherein each of the distributed computing systems is connected to a portion of the plurality of distributed computing systems. A result for the at least one database query can be provided, as disclosed by Nguyen, (see Abstract).
Claims 6, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monaharan et al. (US 10,452,650 B1, hereinafter Monaharan) in view of Cochrane et al. (US 5,963,934 hereinafter Cochrane), in view of Box et al. (US 2013/0263099 A1, hereinafter Box) and in view of Ghazal eh (US 2020/0327130 A1, hereinafter Ghazaeh).
Regarding dependent claim(s) 6, the combination of Monaharan, Cochrane and Box discloses the dissimilar query engine as in claim 1. However, the combination of Monaharan, Cochrane and Box do not appear to specifically disclose wherein the uniform query language compiler is configured to communicate with one or more tertiary modules. 
In the same field of endeavor, Ghazaleh discloses wherein the uniform query language compiler is configured to communicate with one or more tertiary modules (Ghazaleh discloses the memory contains instructions that when executed by the processor control the computing system to receive a program, and to execute the program according to computer-generated computer instructions. For example, network-attached data storage may include storage other than primary storage located within computing environment 114 that is directly accessible by processors located therein. Network attached data storage may include secondary, tertiary or auxiliary storage, such as large hard drives, servers, virtual memory, among other types. Tertiary storage is used to store huge volumes of data. These storage devices are mostly used to take the back up of an entire system. Optical disks and magnetic tapes are widely used as tertiary storage. System 200 includes a network device 204 configured to communicate with a variety of types of client devices, for example client devices 230, over a variety of types of communication channels. The transmission network database system 118 may be for managing, storing, and retrieving large amounts of data that are distributed to and stored in the one or more network-attached data stores 110 or other data stores that reside at different locations within the transmission network database system. For example, embodiments are applicable to servers that provide a combination of libraries that allows database query (e.g., using Structured Query Language, SQL™), event stream processing, machine learning, and/or graph processing. A query language is a programming language for searching and changing the contents of a database. This can be useful in certain situations, such as when the computing environment 114 receives ad hoc queries from a user and when responses, which are generated by processing large amounts of data, need to be generated on-the-fly. The Main Driver 1604 can optionally request that the generated code be interpreted and/or compiled by an Interpreter/Compiler 1608. Compilers and interpreters are used to convert a program written in a high-level language into machine code understood by computers, (see Ghazaleh: Para. 0050-0060, 0105-0116, 0170-0179, 0198 and FIG. 1-16). This reads on the claim concepts of wherein the uniform query language compiler is configured to communicate with one or more tertiary modules).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Monaharan, Cochrane and Box in order to have incorporated the tertiary modules, as disclosed by Ghazaleh, since these system are directed to the computer-generated computer instructions are dependent on one or more of: whether the thread program component specifies data key information for partitioning and grouping the stored data using a first key indicated by the data key information; whether the program comprises a data program component comprising data program instructions for operations capable of execution in parallel on output data that is output from execution of the thread program component; and whether the data program component specifies output key information for partitioning and grouping the output data of the thread program component using a second key indicated by the output key information. Compliers reads the source code, outputs executable code. Translates software written in a higher-level language into instructions that computer can understand. It converts the text that a programmer writes into a format the CPU can understand. The process of compilation is relatively complicated. It spends a lot of time analyzing and processing the program. The executable result is some form of machine specific binary code. The interpreter converts the source code line-by-line during RUN Time. Interpret completely translates a program written in a high-level language into machine level language. Interpreter allows evaluation and modification of the program while it is executing. Relatively less time spent for analyzing and processing the program. Program execution is relatively slow compared to compiler. Both compilers and interpreters are used to convert a program written in a high-level language into machine code understood by computers. Both compilers and interpreters convert source code (text files) into tokens, both may generate a parse tree, and both may generate immediate instructions. The basic difference is that a compiler system, including a (built in or separate) linker, generates a stand alone machine code program, while an interpreter system instead performs the actions described by the high level program. Once a program is compiled, its source code is not useful for running the code. For interpreted programs, the source code is needed to run the program every time. Tertiary storage is used to store huge volumes of data. Since such storage devices are external to the computer system, they are the slowest in speed. These storage devices are mostly used to take the back up of an entire system. Optical disks and magnetic tapes are widely used as tertiary storage. A computer system has a well-defined hierarchy of memory. A CPU has direct access to it main memory as well as its inbuilt registers. The access time of the main memory is obviously less than the CPU speed. To minimize this speed mismatch, cache memory is introduced. Cache memory provides the fastest access time and it contains data that is most frequently accessed by the CPU. A query means a request for information. In computer programming, it refers to the same thing, except the information is retrieved from a database. In other words, a database query refers to a request for data from a database. Incorporating the teaching of Ghazaleh into and Monaharan, Cochrane and Box would produce a computing system receives a program. The program is in a first computer language and specifies computer operations on stored data. The computing system is configured to partition the stored data into sets of partitioned data for performing parallel execution on each of the sets of partitioned data, as disclosed by Ghazaleh, (see Abstract).
 Regarding dependent claim(s) 7, the combination of Monaharan, Cochrane and Box discloses the dissimilar query engine as in claim 6. However, the combination of Monaharan, Cochrane and Box do not appear to specifically disclose wherein one of the one or more the tertiary modules comprises a business logic module.
In the same field of endeavor, Ghazal eh discloses wherein one of the one or more the tertiary modules comprises a business logic module (Ghazaleh discloses the memory contains instructions that when executed by the processor control the computing system to receive a program, and to execute the program according to computer-generated computer instructions. For example, network-attached data storage may include storage other than primary storage located within computing environment 114 that is directly accessible by processors located therein. Network-attached data storage may include secondary, tertiary or auxiliary storage, such as large hard drives, servers, virtual memory, among other types. Tertiary storage is used to store huge volumes of data. These storage devices are mostly used to take the back up of an entire system. Optical disks and magnetic tapes are widely used as tertiary storage. System 200 includes a network device 204 configured to communicate with a variety of types of client devices, for example client devices 230, over a variety of types of communication channels. The transmission network database system 118 may be for managing, storing, and retrieving large amounts of data that are distributed to and stored in the one or more network-attached data stores 110 or other data stores that reside at different locations within the transmission network database system. For example, embodiments are applicable to servers that provide a combination of libraries that allows database query (e.g., using Structured Query Language, SQL™), event stream processing, machine learning, and/or graph processing. A query language is a programming language for searching and changing the contents of a database. This can be useful in certain situations, such as when the computing environment 114 receives ad hoc queries from a user and when responses, which are generated by processing large amounts of data, need to be generated on-the-fly. For illustration, the one or more continuous queries 804 may be created to model business processing logic within ESPE 800, to predict events within ESPE 800, to model a physical system within ESPE 800, to predict the physical system state within ESPE 800, etc. The business logic layer contains objects that execute the business functions, (see Ghazaleh: Para. 0050-0065, 0105-0116, 0123, 0170- 0179, 0198 and FIG. 1-16). This reads on the claim concepts of wherein one of the one or more the tertiary modules comprises a business logic module).
Regarding dependent claim(s) 20, the combination of Monaharan, Cochrane and Box discloses the query system as in claim 16. However, the combination of Monaharan, Cochrane and Box do not appear to specifically disclose wherein the instructions are configured to implement a business logic module.
In the same field of endeavor, Ghazaleh discloses wherein the instructions are configured to implement a business logic module (Ghazaleh discloses the memory contains instructions that when executed by the processor control the computing system to receive a program, and to execute the program according to computer-generated computer instructions. For example, network-attached data storage may include storage other than primary storage located within computing environment 114 that is directly accessible by processors located therein. Network-attached data storage may include secondary, tertiary or auxiliary storage, such as large hard drives, servers, virtual memory, among other types. Tertiary storage is used to store huge volumes of data. These storage devices are mostly used to take the back up of an entire system. Optical disks and magnetic tapes are widely used as tertiary storage. System 200 includes a network device 204 configured to communicate with a variety of types of client devices, for example client devices 230, over a variety of types of communication channels. The transmission network database system 118 may be for managing, storing, and retrieving large amounts of data that are distributed to and stored in the one or more network-attached data stores 110 or other data stores that reside at different locations within the transmission network database system. For example, embodiments are applicable to servers that provide a combination of libraries that allows database query (e.g., using Structured Query Language, SQL™), event stream processing, machine learning, and/or graph processing. A query language is a programming language for searching and changing the contents of a database. This can be useful in certain situations, such as when the computing environment 114 receives ad hoc queries from a user and when responses, which are generated by processing large amounts of data, need to be generated on-the-fly. For illustration, the one or more continuous queries 804 may be created to model business processing logic within ESPE 800, to predict events within ESPE 800, to model a physical system within ESPE 800, to predict the physical system state within ESPE 800, etc. The business logic layer contains objects that execute the business functions, (see Ghazaleh: Para. 0050-0065, 0105-0116, 0123, 0170- 0179, 0198 and FIG. 1-16). This reads on the claim concepts of wherein the instructions are configured to implement a business logic module).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Monaharan, Cochrane and Box in order to have incorporated the tertiary modules, as disclosed by Ghazaleh, since these system are directed to the computer-generated computer instructions are dependent on one or more of: whether the thread program component specifies data key information for partitioning and grouping the stored data using a first key indicated by the data key information; whether the program comprises a data program component comprising data program instructions for operations capable of execution in parallel on output data that is output from execution of the thread program component; and whether the data program component specifies output key information for partitioning and grouping the output data of the thread program component using a second key indicated by the output key information. Compliers reads the source code, outputs executable code. Translates software written in a higher-level language into instructions that computer can understand. It converts the text that a programmer writes into a format the CPU can understand. The process of compilation is relatively complicated. It spends a lot of time analyzing and processing the program. The executable result is some form of machine specific binary code. The interpreter converts the source code line-by-line during RUN Time. Interpret completely translates a program written in a high-level language into machine level language. Interpreter allows evaluation and modification of the program while it is executing. Relatively less time spent for analyzing and processing the program. Program execution is relatively slow compared to compiler. Both compilers and interpreters are used to convert a program written in a high-level language into machine code understood by computers. Both compilers and interpreters convert source code (text files) into tokens, both may generate a parse tree, and both may generate immediate instructions. The basic difference is that a compiler system, including a (built in or separate) linker, generates a stand alone machine code program, while an interpreter system instead performs the actions described by the high level program. Once a program is compiled, its source code is not useful for running the code. For interpreted programs, the source code is needed to run the program every time. Tertiary storage is used to store huge volumes of data. Since such storage devices are external to the computer system, they are the slowest in speed. These storage devices are mostly used to take the back up of an entire system. Optical disks and magnetic tapes are widely used as tertiary storage. A computer system has a well-defined hierarchy of memory. A CPU has direct access to it main memory as well as its inbuilt registers. The access time of the main memory is obviously less than the CPU speed. To minimize this speed mismatch, cache memory is introduced. Cache memory provides the fastest access time and it contains data that is most frequently accessed by the CPU. A query means a request for information. In computer programming, it refers to the same thing, except the information is retrieved from a database. In other words, a database query refers to a request for data from a database. Incorporating the teaching of Ghazaleh into and Monaharan, Cochrane and Box would produce a computing system receives a program. The program is in a first computer language and specifies computer operations on stored data. The computing system is configured to partition the stored data into sets of partitioned data for performing parallel execution on each of the sets of partitioned data, as disclosed by Ghazaleh, (see Abstract).
Claims 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan et al. (US 2020/0004744 A1, hereinafter Manoharan) in view of Cochrane et al. (US 5,963,934 hereinafter Cochrane), in view of Box et al. (US 2013/0263099 A1, hereinafter Box).
Regarding independent claim(s) 8, Manoharan discloses a method of translating a first query language to a second query language, comprising: inputting a first query to a uniform query language compiler using the first query language (Manoharan discloses systems that include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client. The systems further include a client configured to send the first query to the view gateway; and receive the query result from the view gateway. Structured Query Language, or SQL, is a special purpose query programming language designed for managed data held in data stores such as relational databases. Programming languages can include, but are not limited to, query languages, scripting languages, or any other technically appropriate language for issuing commands to a database or data store. A first query 106 can be sent to a server 108. In another example, an non-user event may cause a change 104 to the user interface 104. For example, if the user interface 100 is showing up-to-date data, the user interface 1004 may initiate a refresh every minute as a change 104. RVL code is structured as a collection of view templates. In order to generate SQL, the RVL compiler, which is an example of a query compiler, uses one template to be specified as an entry point, along with parameter bindings for that template. The request handler 302 then binds the parameters of the first query 300 to the selected template to form template parameter bindings 306 and sends the template parameter bindings 306 to a query compiler 308. The query compiler 308 is configured to use the template parameter bindings 306 and table metadata 305 to compile the first query 300 into a second query 310 in a second programming language, different than the first programming language, (see Manoharan: Para. 0017- 0030, 0044-0058 and FIG. 1-4). This reads on the claim concepts of a method of translating a first query language to a second query language, comprising: inputting a first query to a uniform query language compiler using the first query language);
transmitting a first fetch request from the uniform query language compiler to a configuration script handler (Manoharan discloses systems that include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client. The systems further include a client configured to send the first query to the view gateway; and receive the query result from the view gateway. The input/output device 540 provides input/output operations for the computing system 500. The request handler 302 then binds the parameters of the first query 300 to the selected template to form template parameter bindings 306 and sends the template parameter bindings 306 to a query compiler 308. The query compiler 308 is configured to use the template parameter bindings 306 and table metadata 305 to compile the first query 300 into a second query 310 in a second programming language, different than the first programming language. Computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device. The first two statements fetch a dynamically chosen column from the $input_table parameter. Transmission refers to the process of transferring data between two or more digital devices. Fetch is the retrieval of data by a software program, script, or hardware device. Programming languages can include, but are not limited to, query languages, scripting languages, or any other technically appropriate language for issuing commands to a database or data store. The view gateway comprises a request handler configured to select the selected template from the plurality of templates based on the template identifier matching a property of the selected template; and a query compiler configured to generate the second query from the first parameter and the selected template after the request handler selects the selected template. A compiler is a computer program that translates computer code written in one programming language into another language. It translates the code written in one programming language to some other language without changing the meaning of the code. The preprocessor is considered as a part of the Compiler. It is a tool which produces input for Compiler. It deals with macro processing, augmentation, language extension, etc. An interpreter is like Compiler which translates high-level language into low-level machine language. The main difference between both is that interpreter reads and transforms code line by line. Compiler reads the entire code at once and creates the machine code, (see Manoharan: Para. 0017-0043, 0096-0114, 0140 and FIG. 1-4). This reads on the claim concepts of transmitting a first fetch request from the uniform query language compiler to a configuration script handler);
transmitting the uniform query to a uniform query language interpreter; transmitting a second fetch request from the uniform query language interpreter to the configuration script handler (Manoharan discloses systems that include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client. The systems further include a client configured to send the first query to the view gateway; and receive the query result from the view gateway. The first two statements fetch a dynamically chosen column from the $input_table parameter. Fetch is the retrieval of data by a software program, script, or hardware device. A compiler is a computer program that translates computer code written in one programming language into another language. It translates the code written in one programming language to some other language without changing the meaning of the code. The preprocessor is considered as a part of the Compiler. It is a tool which produces input for Compiler. It deals with macro processing, augmentation, language extension, etc. An interpreter is like Compiler which translates high-level language into low-level machine language. The main difference between both is that interpreter reads and transforms code line by line. Compiler reads the entire code at once and creates the machine code. The request handler 302 then binds the parameters of the first query 300 to the selected template to form template parameter bindings 306 and sends the template parameter bindings 306 to a query compiler 308. The query compiler 308 is configured to use the template parameter bindings 306 and table metadata 305 to compile the first query 300 into a second query 310 in a second programming language, different than the first programming language. Computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device. For example, the second query 110 may be in the SQL programming language, and the data store 112 may include one or more relational databases or other databases that can process a SQL query to look up and return information. This second query may be generated in a programming language and in a format that the data store 206 can process. Transmission refers to the process of transferring data between two or more digital devices, (see Manoharan: Para. 0017-0043, 0096-0114, 0140 and FIG. 1-4). This reads on the claim concepts of transmitting the uniform query to a uniform query language interpreter; transmitting a second fetch request from the uniform query language interpreter to the configuration script handler); and
However, Manoharan does not appear to specifically disclose selecting and retrieving at least a pair of query language configuration scripts from among a plurality of configuration scripts corresponding to a plurality of different query languages, wherein the pair of query language configuration scripts comprises a first configuration script corresponding to the first query language and a second configuration script corresponding to the second query language; translating the first query language to a uniform query language, using the first configuration script corresponding to the first language, to generate a uniform query.
In the same field of endeavor, Cochrane discloses selecting and retrieving at least a pair of query language configuration scripts from among a plurality of configuration scripts corresponding to a plurality of different query languages (Cochrane discloses One or more scripting language statements are compiled to generate an internal representation. The function foos returns an integer generated from the formula: arg1+(SELECT c1 FROM T1 WHERE arg2 =c2). The intelligent compiler component 100 performs parsing of the SQL-bodied function while parsing a query, (see Cochrane: Col. 5 lines 1-67, Col. 6 lines 1-67 and Col. 7 lines 1-67). Note: SQL is a database language designed for the retrieval and management of data from database. For example, the SQL query: SELECT * FROM retrieve all data from database. This reads on the claim concepts selecting and retrieving at least a pair of query language configuration scripts from among a plurality of configuration scripts corresponding to a plurality of different query languages),
wherein the pair of query language configuration scripts comprises a first configuration script corresponding to the first query language and a second configuration script corresponding to the second query language (Cochrane discloses the intelligent compiler component 100 enables optimal execution of SQL-bodied functions within the context of queries. Note: refers to SQL programming language that requests and retrieves data from database and information systems by sending queries. The SQL CREATE FUNCTION (statements is used to define the database structure) and The SQL query SELECT * FROM (select the attribute based on the condition described by the WHERE clause). The compiled SQL is an internal representation of the query. The query may be represented using other internal representations, such as a query graph model. Note: In a compiler, the source code is translated to object code. A query graph model generated by the intelligent compiler component 100 that corresponds to the compiled SQL statements, (see Cochrane: Col. 9 lines 1-67, Col. 10 lines 1-67, Col. 11 lines 1-67 and Col. 12 lines 1-67). A query graph model generated by the intelligent compiler component 100 that corresponds to the compiled SQL statements. The examiner reads that Cochrane discloses one or more script languages are compiled to generate internal representation. The examiner reads that in order to generate a query graph model that corresponds to the compiler SQL statement for example that can be the user input such as using the SQL type query command lines that can be read as the first configuration script corresponding to the first query language. The internal representations once the user inputs using the SQL language command, the internal representation will generate a response based on the input. The response can be read as a second configuration script corresponding to the second query language. Note: as the specification defines the two types of script language as the reference Cochrane discloses above. This reads on the claim concepts of wherein the pair of query language configuration scripts comprises a first configuration script corresponding to the first query language and a second configuration script corresponding to the second query language);
translating the first query language to a uniform query language, using the first configuration script corresponding to the first language, to generate a uniform query (Cochrane discloses the intelligent compiler component 100 translates the statements into compiled SQL form (SQL scripting language statements), (see Cochrane: Col. 7 lines 1-67, Col. 8 lines 1-67 and Col. 11-14 lines 1-67). This reads on the claim concepts of translating the first query language to a uniform query language, using the first configuration script corresponding to the first language, to generate a uniform query);
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the data query compiler of Manoharan in order to have incorporated the SQL select and retrieve, as disclosed by Cochrane, since these systems are directed to the language processor that reads the complete source program written in high-level language as a whole in one go and translates it into an equivalent program in machine language is called a Compiler. languages more are used to write the programs, called source code, as it is very uninteresting work to write a computer program directly in machine code. These source codes need to translate into machine language to be executed because they cannot be executed directly by the computer. A special translator system, a language processor, is used to convert source code into machine language. program by reading the complete source program in one time, which is written in a high-level language. The computer can then interpret this code because it is translated into machine language. It converts the source program to object code (combination of binary numbers) which can be stored and we can run it each time we need to execute the program therefore it eliminates recompilation. At the same time due to the generation of the intermediate file, it takes up a lot of memory as compared to other language processors. Compilation as a whole process is done in the following phases - lexical analyzer, semantic analyzer, syntax analyzer, intermediate code generator, code optimizer, symbol table, and error handle. The SQL interface incorporates into its language SQLBodied functions. A SQL-bodied function is a procedure written by a user in SQL, which can then be used in queries. During compilation of a query, the compiler optimizes the execution of the query. However, the compiler typically ignores SQL-bodied functions. Therefore, the execution of SQL-bodied functions is not optimized in the context of the referencing query. There is a need in the art for improved compilation and execution of SQL-bodied functions within the context of their referencing query. Incorporating the teaching of Cochrane into Manoharan would produce a query is executed in a computer to retrieve data from a relational database stored on a data storage device. One or more scripting language statements are compiled to generate an internal representation. Then, the execution of the scripting language statements is optimized using the generated internal representation, as disclosed by Cochrane, (see Abstract).
However, Manoharan and Cochrane does not appear to specifically disclose translating the uniform query to the second query language, using the second configuration script corresponding to the first language, to generate a second query.
In the same field of endeavor, Box discloses translating the uniform query to the second query language, using the second configuration script corresponding to the first language, to generate a second query (Box discloses Scripts are often treated as distinct from "programs," which execute independently from
other applications. A common intermediate representation for a data scripting language are provided for an efficient representation of programming constructs in memory (uniform). Note: Query Language refers to any computer programming language that requests and retrieves data from database and information systems by sending queries. The programming constructs of M can also be represented efficiently and directly as semi structured graph data based on one or more abstract syntax trees generated for a given source code received by a compiler, (see Box: Para. 0035-0045). Source code 100 can be compiled by an M compiler 110 including, for instance, an M parser 120 for parsing source code 100 and an M Syntax Tree component 130 for forming M Syntax Trees, which can then be analyzed and transformed to M Graph structures 140. M Graph structures 140 can be compiled or semi-compiled to object code in connection with data intensive applications according to various domain specific uses 150, such as SQL database queries. Note: In a compiler, the source code is translated to object code, (see Box: Para. 0046-0055 and 0131). This reads on the claim concepts of translating the uniform query to the second query language, using the second configuration script corresponding to the first language, to generate a second query).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the data query compiler with SQL select and retrieve of Manoharan and Cochrane in order to have incorporated the Common Intermediate, as disclosed by Box, since these systems are directed to Scripts can also be interpreted from source code or "semi-compiled" to bytecode, or another machine friendly format, which is interpreted. Scripting languages can also be embedded in an application with which they are associated. In one programming context, a developer, i.e., a human being, creates text that defines a source code, a compiler translates the language to a machine friendly format for the given platform. In that context, there are a variety of debugging tools and integrated development environments (IDEs) available to the developer for writing bug-free text defining the source code. However, in other programming contexts, applications or the machines themselves can generate code for execution across data stores, involving no human being at code generation time. For instance, an application might generate code automatically to query a certain data store according to dynamic parameters that frequently change and thus are unknown until code generation time. In this and other cases involving machine generated code, the code need not be created or tested in a human friendly "source code" format since a human need not be involved. Accordingly, an efficient, simple and logical technique for generating and testing machine generated code represented directly in machine friendly format is desirable. Query languages and programs are typically developed in native source code without providing intuitive direct access to intermediate object code surfaces. For instance, transact structured query language (T-SQL) programming constructs tend to be difficult to comprehend even in native programming language syntax. A compiler is a program that processes a complete program and turns the source code into machine code that can be executed by a computer's processor. language translator is a program which is used to translate an input program written in one programming language into another programming language (output program). Language processor is also called a language translator. A large amount of data is stored in a database, such as when a set of server computers collect large numbers of records, or transactions, of data over long periods of time, other computers and their applications may sometimes desire access to that data or a targeted subset of that data via one or more scripts. The common intermediate representation is for a declarative programming language, such as the M programming language, following a constraint based typing system and an unordered execution model. Incorporating the teaching of Box into Manoharan and Cochrane would produce a common intermediate representation for a data scripting language is provided for efficient representation and direct specification of programming constructs in memory, as disclosed by Box, (see Abstract).
Regarding dependent claim(s) 11, the combination of Manoharan, Cochrane and Box discloses the method as in claim 8. Manoharan further discloses wherein inputting the first query further comprises inputting the first query by a user (Manoharan discloses systems that include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client. The systems further include a client confignred to send the first query to the view gateway; and receive the query result from the view gateway. Structured Query Language, or SQL, is a special-purpose query programming language designed for managed data held in data stores such as relational databases. Programming languages can include, but are not limited to, query languages, scripting languages, or any other technically appropriate language for issuing commands to a database or data store. A first query 106 can be sent to a server 108. The client is configured to present, to a user, a plurality of user interfaces, each user interface being associated with a template of the plurality of templates; receive, from the user, input to a particular user interfaces; generate the first parameters based on receiving the input; determine that the particular user interface is associated with the selected template; and send the first query to the view gateway responsive to determining that the particular user interface is associated with the selected template, (see Manoharan: Para. 0017-0043, 0096-0114, 0140 and FIG. 1-4). This reads on the claim concepts of wherein inputting the first query further comprises inputting the first query by a user).     
Regarding dependent claim(s) 12, the combination of Manoharan, Cochrane and Box discloses the method as in claim 8. Manoharan further discloses wherein transmitting the first fetch request further comprises transmitting a first compiled script from the configuration script handler to the uniform query language compiler (Manoharan discloses systems that include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client. The systems further include a client configured to send the first query to the view gateway; and receive the query result from the view gateway. The input/output device 540 provides input/output operations for the computing system 500. The request handler 302 then binds the parameters of the first query 300 to the selected template to form template parameter bindings 306 and sends the template parameter bindings 306 to a query compiler 308. The query compiler 308 is configured to use the template parameter bindings 306 and table metadata 305 to compile the first query 300 into a second query 310 in a second programming language, different than the first programming language. Computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device. The first two statements fetch a dynamically chosen column from the $input_table parameter. Transmission refers to the process of transferring data between two or more digital devices. Fetch is the retrieval of data by a software program, script, or hardware device. Programming languages can include, but are not limited to, query languages, scripting languages, or any other technically appropriate language for issuing commands to a database or data store. The view gateway comprises a request handler confignred to select the selected template from the plurality of templates based on the template identifier matching a property of the selected template; and a query compiler confignred to generate the second query from the first parameter and the selected template after the request handler selects the selected template. A compiler is a computer program that translates computer code written in one programming language into another language. It translates the code written in one programming language to some other language without changing the meaning of the code. The preprocessor is considered as a part of the Compiler. It is a tool which produces input for Compiler. It deals with macro processing, augmentation, language extension, etc. An interpreter is like Compiler which translates high-level language into low-level machine language. The main difference between both is that interpreter reads and transforms code line by line. Compiler reads the entire code at once and creates the machine code. The templates can include computer code used to request data for the user interface, as well as empty fields to be filled in by, for example, a view gateway, when the template is used to generate a query to request data from a data store, (see Manoharan: Para. 0017-0049, 0096-0114, 0140 and FIG. 1-4). This reads on the claim concepts of wherein transmitting the first fetch request further comprises transmitting a first compiled script from the configuration script handler to the uniform query language compiler).
Regarding dependent claim(s) 13, the combination of Manoharan, Cochrane and Box discloses the method as in claim 8. Manoharan further discloses wherein transmitting the second fetch request further comprises transmitting a second compiled script from the configuration script handler to the uniform query language interpreter (Manoharan discloses systems that include a view gateway configured to receive a first query in a first programming language from a client, the first query including first parameters and a template identifier; select a template from a plurality of templates based on the template identifier; compile the first query and the selected template into a second query in a second programming language, the second query including second parameters generated based on the first parameters and on the selected template; send the second query to a data store for processing; receive a query result that is responsive to the second query; and send the query result to the client. The systems further include a client configured to send the first query to the view gateway; and receive the query result from the view gateway. The first two statements fetch a dynamically chosen column from the $input_table parameter. Fetch is the retrieval of data by a software program, script, or hardware device. A compiler is a computer program that translates computer code written in one programming language into another language. It translates the code written in one programming language to some other language without changing the meaning of the code. The preprocessor is considered as a part of the Compiler. It is a tool which produces input for Compiler. It deals with macro processing, augmentation, language extension, etc. An interpreter is like Compiler which translates high-level language into low-level machine language. The main difference between both is that interpreter reads and transforms code line by line. Compiler reads the entire code at once and creates the machine code. The request handler 302 then binds the parameters of the first query 300 to the selected template to form template parameter bindings 306 and sends the template parameter bindings 306 to a query compiler 308. The query compiler 308 is configured to use the template parameter bindings 306 and table metadata 305 to compile the first query 300 into a second query 310 in a second programming language, different than the first programming language. Computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device. For example, the second query 110 may be in the SQL programming language, and the data store 112 may include one or more relational databases or other databases that can process a SQL query to look up and return information. This second query may be generated in a programming language and in a format that the data store 206 can process. Transmission refers to the process of transferring data between two or more digital devices. A computer program can be written in any form of programming language, including compiled or interpreted programming languages, and it can be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment, (see Manoharan: Para. 0017-0043, 0096-0114, 0140 and FIG. 1-4). This reads on the claim concepts of wherein transmitting the second fetch request further comprises transmitting a second compiled script from the configuration script handler to the uniform query language interpreter).        
Regarding dependent claim(s) 14, the combination of Manoharan, Cochrane and Box discloses the method as in claim 8. Manoharan further discloses wherein translating the uniform query to the second query language further comprises translating the second query to a server-side query (Manoharan discloses the second query 110 may be in the SQL programming language, and the data store 112 may include one or more relational databases or other databases that can process a SQL query to look up and return information. This second query may be generated in a programming language and in a format that the data store 206 can process. Transmission refers to the process of transferring data between two or more digital devices. The server 108 can receive the first query 106 and generate the second query 110 from the first query 110. For example, the server 108 can examine the first query 106 to determine which template out of a group of templates is requested. Then the server can apply parameters of the first query 106 to the selected template, which can generate the second query 110. The server 108 can then pass the second query 110 to the data store 112. The RVL compiler performs some transformations to optimize and simplify the query plan before translating it to SQL. Transmission refers to the process of transferring data between two or more digital devices, (see Manoharan: Para. 0017-0043, 0096-0114, 0140 and FIG. 1-4). This reads on the claim concepts of wherein translating the uniform query to the second query language further comprises translating the second query to a server-side query).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan et al. (US 2020/0004744 A1, hereinafter Manoharan) in view of Cochrane et al. (US 5,963,934 hereinafter Cochrane), in view of Box et al. (US 2013/0263099 A1, hereinafter Box), and in view of Ghazaleh (US 2020/0327130 A1, hereinafter Ghazaeh). 
Regarding dependent claim(s) 9, the combination of Manoharan, Cochrane and Box discloses the method as in claim 8. However, the combination of Manoharan, Cochrane and Box do not appear to specifically disclose further comprising transmitting the uniform query to an external module.       
In the same field of endeavor, Ghazaleh discloses further comprising transmitting the uniform query to an external module (Ghazaleh discloses the memory contains instructions that when executed by the processor control the computing system to receive a program, and to execute the program according to computer-generated computer instructions. For example, network-attached data storage may include storage other than primary storage located within computing environment 114 that is directly accessible by processors located therein. Network-attached data storage may include secondary, tertiary or auxiliary storage, such as large hard drives, servers, virtual memory, among other types. A control node may connect with an external device with which the control node may communicate (e.g., a grid user, such as a server or computer, may connect to a controller of the grid). A server, computer or other external device may connect to the primary control node. The process may also include receiving updated grid status information based on the reassignment, as described in operation 510, and transmitting a set of instructions based on the updated grid status information to one or more nodes in the communications grid, as described in operation 512. The Main Driver 1604 can optionally request that the generated code be interpreted and/or compiled by an Interpreter/Compiler 1608. The query may be transmitted to the control node, where the query may include a request for executing a project, as described in operation 702. (006, 0085-0088, 0102- 0110, 0178 and FIG. 1-16). This reads on the claim concepts of further comprising transmitting the uniform query to an external module).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Manoharan, Cochrane and Box in order to have incorporated the external module, as disclosed by Ghazaleh, since these systems are directed to the computer-generated computer instructions are dependent on one or more of: whether the thread program component specifies data key information for partitioning and grouping the stored data using a first key indicated by the data key information; whether the program comprises a data program component comprising data program instructions for operations capable of execution in parallel on output data that is output from execution of the thread program component; and whether the data program component specifies output key information for partitioning and grouping the output data of the thread program component using a second key indicated by the output key information. Compliers reads the source code, outputs executable code. Translates software written in a higher-level language into instructions that computer can understand. It converts the text that a programmer writes into a format the CPU can understand. The process of compilation is relatively complicated. It spends a lot of time analyzing and processing the program. The executable result is some form of machine specific binary code. The interpreter converts the source code line-by-line during RUN Time. Interpret completely translates a program written in a high-level language into machine level language. Interpreter allows evaluation and modification of the program while it is executing. Relatively less time spent for analyzing and processing the program. Program execution is relatively slow compared to compiler. Both compilers and interpreters are used to convert a program written in a high-level language into machine code understood by computers. Both compilers and interpreters convert source code (text files) into tokens, both may generate a parse tree, and both may generate immediate instructions. The basic difference is that a compiler system, including a (built in or separate) linker, generates a stand alone machine code program, while an interpreter system instead performs the actions described by the high level program. Once a program is compiled, its source code is not useful for running the code. For interpreted programs, the source code is needed to run the program every time. Tertiary storage is used to store huge volumes of data. Since such storage devices are external to the computer system, they are the slowest in speed. These storage devices are mostly used to take the back up of an entire system. Optical disks and magnetic tapes are widely used as tertiary storage. A computer system has a well-defined hierarchy of memory. A CPU has direct access to it main memory as well as its inbuilt registers. The access time of the main memory is obviously less than the CPU speed. To minimize this speed mismatch, cache memory is introduced. Cache memory provides the fastest access time and it contains data that is most frequently accessed by the CPU. A query means a request for information. In computer programming, it refers to the same thing, except the information is retrieved from a database. In other words, a database query refers to a request for data from a database. Incorporating the teaching of Ghazaleh into Manoharan, Cochrane and Box would produce a computing system receives a program. The program is in a first computer language and specifies computer operations on stored data. The computing system is configured to partition the stored data into sets of partitioned data for performing parallel execution on each of the sets of partitioned data, as disclosed by Ghazaleh, (see Abstract).
Regarding dependent claim(s) 10, the combination of Manoharan, Cochrane and Box discloses the method as in claim 9. However, the combination of Manoharan, Cochrane and Box do not appear to specifically disclose wherein transmitting the uniform query to the external module further comprises processing the uniform query with a business logic module. 
In the same field of endeavor, Ghazaleh discloses wherein transmitting the uniform query to the external module further comprises processing the uniform query with a business logic module (Ghazaleh discloses the memory contains instructions that when executed by the processor control the computing system to receive a program, and to execute the program according to computer generated computer instructions. For example, network-attached data storage may include storage other than primary storage located within computing environment 114 that is directly accessible by processors located therein. Network-attached data storage may include secondary, tertiary or auxiliary storage, such as large hard drives, servers, virtual memory, among other types. Tertiary storage is used to store huge volumes of data. These storage devices are mostly used to take the back up of an entire system. Optical disks and magnetic tapes are widely used as tertiary storage. System 200 includes a network device 204 configured to communicate with a variety of types of client devices, for example client devices 230, over a variety of types of communication channels. The transmission network database system 118 may be for managing, storing, and retrieving large amounts of data that are distributed to and stored in the one or more network-attached data stores 110 or other data stores that reside at different locations within the transmission network database system. For example, embodiments are applicable to servers that provide a combination of libraries that allows database query (e.g., using Structured Query Language, SQL™), event stream processing, machine learning, and/or graph processing. A query language is a programming language for searching and changing the contents of a database. This can be useful in certain situations, such as when the computing environment 114 receives ad hoc queries from a user and when responses, which are generated by processing large amounts of data, need to be generated on-the-fly. For illustration, the one or more continuous queries 804 may be created to model business processing logic within ESPE 800, to predict events within ESPE 800, to model a physical system within ESPE 800, to predict the physical system state within ESPE 800, etc. The business logic layer contains objects that execute the business functions. The data may have been obtained or collected from one or more sensors, as inputs from a control database, or may have been received as inputs from an external system or device, (see Ghazaleh: Para. 0050-0065, 0085-0088, 0105-0116, 0123, 0170-0179, 0198 and FIG. 1-16). This reads on the claim concepts of wherein transmitting the uniform query to the external module further comprises processing the uniform query with a business logic module).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Manoharan et al. (US 2020/0004744 A1, hereinafter Manoharan) in view of Cochrane et al. (US 5,963,934 hereinafter Cochrane), in view of Box et al. (US 2013/0263099 A1, hereinafter Box), and in view of Perumala et al. (US 2020/0073987 A1, hereinafter Perumala).   
 Regarding dependent claim(s) 15, the combination of Manoharan, Cochrane and Box discloses the method as in claim 9. However, the combination of Manoharan, Cochrane and Box do not appear to specifically disclose further comprising: transmitting an initialization request comprising a pair of query languages; transmitting a fetch request; retrieving a pair of query language configuration scripts; compiling the pair of query language configuration scripts; creating a pair of translation instances associated with the pair of query languages; and storing the pair of translation instances.
In the same field of endeavor, Perumala discloses further comprising: transmitting an initialization request comprising a pair of query languages; transmitting a fetch request; retrieving a pair of query language configuration scripts (Perumala discloses as service providers grow (in terms of numbers of customers and/or amount of customer data), data retention and management becomes more complex. With that growth comes the significant challenge of how to effectively and efficiently represent the increased volume of data. Communications systems (e.g., including network interface controllers, one or more transmitters/receivers connected to one or more antennas, etc.), and computer readable media. The request parameters 226 may comprise the same or similar properties as the request parameters 212, and the request message 225 may be the same or similar as the request message 211. Structure Query Language (SQL), object query language (OQL), Salesforce® OQL (SOQL), Salesforce® object search language (SOSL), Salesforce® analytics query language (SAQL), and/or other like query languages. The direct query engine 650-1 streams or fetches data (e.g., tenant data 114) from the indicated data source (e.g., tenant space (e.g., tenant space 112). The messages 215a-c includes executable commands 216a-c for retrieving and/or storing data in the corresponding datastores 260A-C (e.g., message 215a includes commands 216a, message 215b includes commands 216b, and message 215c includes commands 216c). The file system may be any suitable system for storing and retrieving information from the application server 100 or other datastores. In this example, each user system 12 may send and receive HTTP messages where a header of each message includes various operating parameters and the body of the such messages may include code or source code documents, e.g., HTML, Extensible Markup Language (XML), Java Script Object Notion (JSON), Apex®, Cascading Stylesheets (CSS), JavaServer Pages (JSP), MessagePack ™, Apache® Thrift, Abstract Syntax Notation One (ASN.1), Google® Protocol Buffers (protobu:f), database objects, or some other like object{s)/document(s). A user system may issue a query (also referred to a "user-issued query") including typical query language statements, commands, etc., which indicate one or more target data objects, (see Perumala: Para. 0019-0035, 0046-0063, 0065-0078, 0081-0113, 0144-0169 and 0193). This reads on the claim concepts of further comprising: transmitting an initialization request comprising a pair of query languages; transmitting a fetch request; retrieving a pair of query language configuration scripts);
compiling the pair of query language configuration scripts; creating a pair of translation instances associated with the pair of query languages; and storing the pair of translation instances (Perumala discloses as service providers grow (in terms of numbers of customers and/or amount of customer data), data retention and management becomes more complex. With that growth comes the significant challenge of how to effectively and efficiently represent the increased volume of data. Communications systems (e.g., including network interface controllers, one or more transmitters/receivers connected to one or more antennas, etc.), and computer readable media. To perform these functions, the QE 250 includes a parser, a query optimizer, database manager, compiler, execution engine, and/or other like components that are not shown by FIG. 2. The response parameters may be formatted in a computer-readable form that can be compiled and rendered as a visual representation by the output system. For example, the QE 250 may select/ generate a first query plan to obtain data from the first datastore 260A, select/generate a second query plan to obtain data from the second datastore 2608, and select/ generate a third query plan to obtain data from the third datastore 260B. A network interface 20, tenant database 22 for storing tenant data 23, system database 24 for storing system data 25, program code 28 for implementing various functions of the system 16, and process space 28 for executing database system processes and tenant-specific processes, such as running applications as part of an application hosting service. These cases, more time may be spent on creating and initializing resources than performing the query operations. One or more app servers 1001-IO0N (FIG. 1B) may obtain data from various sources (e.g., database 22), create indexes for the data, convert data into a format that can be rendered by various user interfaces, serve data to user systems, (see Perumala: Para. 0020-0045, 0060-0089, 0092-0107, 0140- 0167 and FIG.1-7). This reads on the claim concepts compiling the pair of query language configuration scripts; creating a pair of translation instances associated with the pair of query languages; and storing the pair of translation instances).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the query language compiler and interpreter of Manoharan, Cochrane and Box in order to have incorporated creating a pair of translation, as disclosed by Perumala, since these systems are directed to database structures/architectures are not bnilt/designed for multi-tenant systems. One aspect of this growth is that it is difficult to manage is the ability to quickly and effectively search large amounts of data. While the service provider is pushed to provide more suitable storage and/or semantics, customers may want to continue to work within the same data model, platform, and/or data accessibility. It may be difficult for service providers to manage the ability to quickly and effectively search large amounts of data thereby resulting in increased resource overhead and/or user dissatisfaction. Web app architecture contains a set of components and a description of their logic interaction. Web application architecture design is the first stage of software development, and web architecture, in turn, is the backbone of your web app. The web architecture is literally the foundation onto which you put all the other product components. If this foundation is solid and stable, further work on the product will be time- and cost-effective. Web architecture is difficult to amend or modify in the later stages of product development. Website development architecture is the result of the first phase of your product development. The documents that describe such an architecture detail things like the high-level components of your system, as well as the connections between them. Within the framework of web app development, digital architecture work involves finding a relevant pattern and identifying other key characteristics of the system components (for example, deciding in favor of NoSQL or SQL). According to it, the client sends a request to a server, and the server, in turn, sends a data packet in response. The query optimizer receives the query from the protocol layer. The query is not exactly how we wrote it; it is translated to something that can be understood by the optimizer. This new form taken by the query is called the query tree. Use SQL Translation to migrate a client application that uses SQL statements with vendor-proprietary SQL syntax. The database Translation Profile is used to review, approve, and modify translations. A profile is associated to a single translator. The key component of database Translation Framework is the SQL Translation Profile. The information in the repository is used to generate the converted model, which is a representation of the structure of the destination database as it will be implemented in the database. The information in the captured model and the converted model to compare database objects, identify conflicts with database reserved words, and manage the migration progress. When you browse the Web, you use your web browser to request resources from a web server and the web server responds with the resources. You make these requests by filling in and submitting forms, clicking on links, or typing URLs into your browser. The server receives the data that it needs from the database, and it is now ready to construct and send its response back to the client. The database query is executed, and the database sends the requested data back to the server. Incorporating the teaching of Perumala into Manoharan, Cochrane and Box would produce an application server obtains a user-issued query comprising one or more query components; identifies data space characteristics of a data storage space associated with a user that issued the user-issued query; and analyzes the one or more query components to obtain performance data, as disclosed by Perumala, (see Abstract).
                                                                      Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims
above for the convenience of the applicant. Although the specified citations are representative of the
teachings in the art and are applied to the specific limitations within the individual claim, other passages
and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant
fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the examiner and the
additional related prior arts made of record that are considered pertinent to applicant's disclosure to
further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164            

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164